DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (KR10-2020-0115683   09/09/2020   Republic of Korea).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 03/11/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 03/11/2021. These drawings are review and accepted by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 10, 777,279 B2 hereinafter “Lee”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
    	Regarding Independent Claim 1, Lee, for example in Figs. 1-12, discloses a memory device (see for example in Figs. 1, 10-12 related in Figs. 2-9) comprising: a string (see for example in Figs. 3-4 related in Figs. 1-2, 5-12) including a plurality of memory cells (see for example in Figs. 3-4 related in Figs. 1-2, 5-12) and a select transistor (see for example in Figs. 3-4 related in Figs. 1-2, 5-12) connected between a conductive line (see for example in Figs. 3-4 related in Figs. 1-2, 5-12) and the plurality of memory cells (see for example in Figs. 3-4 related in Figs. 1-2, 5-12); a peripheral circuit (see for example in Figs. 1, 10-12 related in Figs. 2-9) configured to perform an erase operation of the string (see for example in Figs. 6-7, 8B, 9B related in Figs. 1-5, 10-12); and a control logic (see for example in Figs. 1, 10-12 related in Figs. 2-9) configured to control the peripheral circuit to increase a voltage level of an erase voltage applied to the conductive line for a first time period that includes time one to later time two (e.g., T1’ to T2’; in Fig. 9B related in Figs. 1-8, 10-12), maintain the voltage level applied as the erase voltage for a second time period that includes time two to later time three (e.g., T2’ to T3’; in Fig. 9B related in Figs. 1-8, 10-12), increase the voltage level of the erase voltage applied for a third time period that includes time three to later time four (see for example in Fig. 9B related in Figs. 1-8, 10-12), and float a select line connected to the select transistor for a fourth time period located between time one and later time two, or for a fifth time period located between time three and later time four, during the erase operation (e.g., GSL for VSS to float; in Fig. 5 related in Figs. 1-4, 6-12).  
	Regarding claim 2, Lee, for example in Figs.1-12, discloses wherein the control logic controls the peripheral circuit to float the select line at a beginning of the fourth time period (e.g., GSL for VSS to float; in Fig. 5 related in Figs. 1-4, 6-12).  
	Regarding claim 3, Lee, for example in Figs.1-12, discloses wherein the control logic controls the peripheral circuit to apply an initial voltage to the select line from time one to the beginning of the fourth time period (see for example in Fig. 9B related in Figs. 1-8, 10-12).  
Regarding claim 4, Lee, for example in Figs. 1-12, discloses wherein the initial voltage is 0 V (see for example in Fig. 9B related in Figs. 1-8, 10-12).  
	Regarding claim 5, Lee, for example in Figs. 1-12, discloses wherein the control logic controls the peripheral circuit to float the select line at a beginning of the fifth time period (see for example in Fig. 9B related in Figs. 1-8, 10-12).  
	Regarding claim 6, Lee, for example in Figs. 1-12, discloses wherein the control logic controls the peripheral circuit so that a voltage of 0 V is applied to word lines connected to the memory cells from the time one to the time four (see for example in Fig. 9B related in Figs. 1-8, 10-12).  
Regarding claim 7, Lee, for example in Figs. 1-12, discloses wherein the conductive line is a source line, and the select line is a source select line (see for example in Fig. 9B related in Figs. 1-8, 10-12).  
Note that, MPEP 2112.01(I) instructs examiners. “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.” Lee discloses an identical memory apparatus and identical memory control logic; the recited functions are presumed inherent. For method claims 2-7, MPEP 2112.02(I) instructs examiners, “When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. Also see MPEP Foreword (“[T]he Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application.”).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not process the claimed functions. In re Ludtke, 441 F. 2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not”). Applicant are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding Independent Claim 8, Lee, for example in Figs. 1-12, discloses a memory device (see for example in Figs. 1, 10-12 related in Figs. 2-9) comprising: a string (see for example in Figs. 3-4 related in Figs. 1-2, 5-12) including a plurality of memory cells (see for example in Figs. 3-4 related in Figs. 1-2, 5-12) and a select transistor (see for example in Figs. 3-4 related in Figs. 1-2, 5-12) connected between a conductive line (see for example in Figs. 3-4 related in Figs. 1-2, 5-12) and the plurality of memory cells (see for example in Figs. 3-4 related in Figs. 1-2, 5-12); a peripheral circuit (see for example in Figs. 1, 10-12 related in Figs. 2-9) configured to perform an erase operation of the string (see for example in Figs. 6-7, 8B, 9B related in Figs. 1-5, 10-12); and a control logic (see for example in Figs. 1, 10-12 related in Figs. 2-9) configured to control the peripheral circuit to increase a voltage level of an erase voltage applied to the conductive line for a first time period (e.g., T1’ to T2’; in Fig. 9B related in Figs. 1-8, 10-12) from time one to later time two at a first voltage-time slope (see for example in Fig. 9B related in Figs. 1-8, 10-12), and increase the voltage level of the erase voltage for a second time period (e.g., T2’ to T3’; in Fig. 9B related in Figs. 1-8, 10-12) from time two to later time three at a second voltage-time slope (see for example in Fig. 9B related in Figs. 1-8, 10-12), during the erase operation, wherein the second voltage-time slope is greater than the first voltage-time slope (see for example in Fig. 9B related in Figs. 1-8, 10-12).  
Regarding claim 9, Lee, for example in Figs. 1-12, discloses wherein the control logic controls the peripheral circuit to float a select line connected to the select transistor at a time four later than the time one and earlier than the time two (e.g., GSL for VSS to float; in Fig. 5 related in Figs. 1-4, 6-12).  
Regarding claim 10, Lee, for example in Figs. 1-12, discloses wherein the control logic controls the peripheral circuit to apply an initial voltage to the select line from the time one to the time four (see for example in Fig. 9B related in Figs. 1-8, 10-12).  
Regarding claim 11, Lee, for example in Figs. 1-12, discloses wherein the control logic controls the peripheral circuit to float a select line connected to the select transistor at a time five later than the time two and earlier than the time three (see for example in Fig. 9B related in Figs. 1-8, 10-12).  
Regarding claim 12, Lee, for example in Figs. 1-12, discloses wherein the control logic controls the peripheral circuit to apply an initial voltage to the select line from the time one to the time five (see for example in Fig. 9B related in Figs. 1-8, 10-12).  
Regarding claim 13, Lee, for example in Figs. 1-12, discloses wherein the conductive line is a source line (see for example in Fig. 9B related in Figs. 1-8, 10-12).  
Regarding claim 14, Lee, for example in Figs. 1-12, discloses wherein the conductive line is a bit line (see for example in Fig. 9B related in Figs. 1-8, 10-12).  
Note that, MPEP 2112.01(I) instructs examiners. “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.” Lee discloses an identical memory apparatus and identical memory control logic; the recited functions are presumed inherent. For method claims 9-14, MPEP 2112.02(I) instructs examiners, “When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. Also see MPEP Foreword (“[T]he Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application.”).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not process the claimed functions. In re Ludtke, 441 F. 2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not”). Applicant are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
	Regarding Independent Claim 15, Lee, for example in Figs. 1-12, discloses a memory device (see for example in Figs. 1, 10-12 related in Figs. 2-9) comprising: a string (see for example in Figs. 3-4 related in Figs. 1-2, 5-12) including a plurality of memory cells (see for example in Figs. 3-4 related in Figs. 1-2, 5-12) and a select transistor connected between a conductive line and the plurality of memory cells (see for example in Figs. 3-4 related in Figs. 1-2, 5-12); a peripheral circuit (see for example in Figs. 1, 10-12 related in Figs. 2-9) configured to perform an erase operation of the string (see for example in Figs. 6-7, 8B, 9B related in Figs. 1-5, 10-12); and a control logic (see for example in Figs. 1, 10-12 related in Figs. 2-9) configured to control the peripheral circuit to increase a voltage level of an erase voltage applied to the conductive line for a first time period (e.g., T1’ to T2’; in Fig. 9B related in Figs. 1-8, 10-12) for a time one to a later time two at a first voltage-time slope (see for example in Fig. 9B related in Figs. 1-8, 10-12), increase the voltage level of the erase voltage for a second time period (e.g., T2’ to T3’; in Fig. 9B related in Figs. 1-8, 10-12) from time two to a later time three at a second voltage-time slope (see for example in Fig. 9B related in Figs. 1-8, 10-12), and increase the voltage level of the erase voltage from the time three to later time four at a third voltage-time slope (see for example in Fig. 9B related in Figs. 1-8, 10-12), during the erase operation, wherein each of the first voltage-time slope and the third voltage-time slope is greater than the second voltage-time slope (see for example in Fig. 9B related in Figs. 1-8, 10-12),  
	Regarding claim 16, Lee, for example in Figs. 1-12, discloses wherein the control logic controls the peripheral circuit to float a select line connected to the select transistor at a time five later than the time one and earlier than the time two (e.g., GSL for VSS to float; in Fig. 5 related in Figs. 1-4, 6-12).  
Regarding claim 17, Lee, for example in Figs. 1-12, discloses wherein the voltage level of the select line increases at the first voltage-time slope from the time five to the time two (see for example in Fig. 9B related in Figs. 1-8, 10-12), increases at the second voltage-time slope from the time two to the time three, and increases at the third voltage-time slope from the time three to the time four (see for example in Fig. 9B related in Figs. 1-8, 10-12),  
Regarding claim 18, Lee, for example in Figs.1-12, discloses wherein the control logic controls the peripheral circuit to float a select line connected to the select transistor at a time six later than the time three and earlier than the time four (see for example in Fig. 9B related in Figs. 1-8, 10-12).  
Regarding claim 19, Lee, for example in Figs. 1-12, discloses wherein the third voltage-time slope is greater than the first voltage-time slope (see for example in Fig. 9B related in Figs. 1-8, 10-12).  
Regarding claim 20, Lee, for example in Figs. 1-12, discloses wherein the third voltage-time slope is the same as the first voltage-time slope (see for example in Fig. 9B related in Figs. 1-8, 10-12).  
Note that, MPEP 2112.01(I) instructs examiners. “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.” Lee discloses an identical memory apparatus and identical memory control logic; the recited functions are presumed inherent. For method claims 16-20, MPEP 2112.02(I) instructs examiners, “When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. Also see MPEP Foreword (“[T]he Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application.”).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not process the claimed functions. In re Ludtke, 441 F. 2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not”). Applicant are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825